 



Exhibit 10.1

(MARITIMES LOGO) [h39610bh3961048.gif]   890 Winter Street
Suite 300
Waltham, MA 02451
617.254.4050           Fax: 617.560.1552

September 8, 2006

Anadarko Canada LNG Marketing Corp.
c/o Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: Manager, Commercial Development
Fax: (832) 636-8263   Via E-mail and
Facsimile       Anadarko Canada LNG Marketing Corp.
c/o Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: Gas Marketing Operations Manager
Fax: (832) 636-7215    

Gentlemen:

Re:     Precedent Agreement between Maritimes & Northeast Pipeline Limited
Partnership and Anadarko Canada LNG Marketing Corp.

Thank you for your letter of September 1, 2006, in which you provided an update
on the status of your LNG supply acquisition. In your letter, you also request a
one-year extension of the supply demonstration condition provision under the
Precedent Agreement between our two companies.
By way of background, Maritimes & Northeast Pipeline Limited Partnership
(“Maritimes”) and Anadarko Canada LNG Marketing Corp. (“Anadarko”) are parties
to a (i) Precedent Agreement (“Precedent Agreement”); and (ii) Service Agreement
for Toll Schedule MN365 (“Service Agreement”), each of which was made and
entered into on June 29, 2005 (collectively, the “Agreements”). The Agreements
were amended by that certain letter agreement dated May 3, 2006, between
Maritimes and Anadarko (“May 3 Agreement”).
In your September 1, 2006 letter, you explain the continued efforts Anadarko has
made to secure supply for the Bear Head LNG terminal. You note the tightness of
world LNG supplies and slippage of proposed projects as challenges you have
encountered. In addition, your September 1, 2006 letter explains that Anadarko
has not reached agreement with an LNG supplier to satisfy the Bear Head LNG
receiving terminal throughput requirements.
In the May 3 Agreement, Anadarko and Maritimes agreed to a four-month extension
of the expiration date associated with Maritimes’ termination option under
Paragraph 10(F) of the Precedent Agreement to no later than September 10, 2006.
As you know, under Paragraph 10(F), Maritimes has the right to terminate the
Agreements, if Anadarko has failed to demonstrate that it has arranged for an
adequate quantity of LNG supplies to support the operation of the Bear Head LNG
terminal when considering the primary term of Anadarko’s Service Agreement. In
accordance with

 



--------------------------------------------------------------------------------



 



September 8, 2006
Page 2
Paragraph 3 of the May 3 Agreement, Maritimes hereby gives written notice of
termination of the Agreements, which termination, pursuant to Paragraph 10(F),
is effective immediately.
We note in your September 1, 2006 letter that your efforts to obtain LNG
supplies for Bear Head remain ongoing. If and when you are successful in
securing LNG supplies for Bear Head, we would be interested in discussing
transportation service on Maritimes in connection with a future expansion of the
system.

Regards,
-s- Douglas P. Bloom [h39610bh3961049.gif]
Douglas P. Bloom
President
Maritimes & Northeast Pipeline Management Ltd.,
General Partner of
Maritimes & Northeast Pipeline Limited Partnership
cc:      David Anderson (Anadarko) (fax no. (832) 636-8093)

 